Norton, J. delivered the opinion of the Court
Cope, J. concurring.
This is an appeal from an order granting and an order refusing to dissolve an injunction by which the defendants are restrained from using the name of “ What Cheer House ” as the title or name of a hotel in the city of San Francisco.
Woodward, being the lessee of a lot of land, erected upon it a building, which he occupied as a hotel, and to which he gave the name of the “ What Cheer House.” Before the expiration of his lease, he purchased an adjoining lot, upon which he erected a larger building, and for a time occupied both buildings as the “ What Cheer House,” the principal sign being removed from the first and *451placed upon the second building. In November, 1860, he surrendered the leased premises, with the building he had erected on them, to the owners of the land, but continued to carry on the business of the “ What Cheer House ” in the building he had erected on the lot he had purchased. In January, 1861, the defendants purchased from the owners of the first mentioned lot and building, and opened there a hotel, under the name of the “Original What Cheer House”—the word “original” being painted on the sign in smaller letters than the residue of the title, and disposed in such manner that it was calculated to deceive the public into the supposition that it was the same name.
It has been decided, and with good reason, that the name established for a hotel is a trade mark, in which the proprietor has a valuable interest, which a Court of Chancery will protect against infringement. (Howard v. Henriques, 3 Sand. S. C. 725.) The point of dispute in the case is as to whom the name “ What Cheer House,” as a business sign, belongs. The plaintiff claims that it belongs to him, as the keeper of the hotel, which he continued to conduct under that name after he surrendered the leased premises; while the defendants claim that it is the designation of the building in which the business under that name was first conducted, and became their’s- when they became the owners of that building.
The character of the business which the name designates seems to determine that the name pertains to a building, or at least to a business conducted in a particular building, rather than to the calling of the person conducting the business. If a hotel-keeper creates a reputation for his business, it is as the keeper of some particular house at a known location. The “ What Cheer House ” cannot well be the business designation of a man separate from a house, though the converse may very well be. But conceding that the name of a hotel must pertain to some particular house, or be the trade mark of the person as the keeper of a particular house, it does not follow that the name becomes inseparably connected with the building to which it was first applied. The name is not a “ fixture.” A person may have a right, interest, or property, in a particular name, which he has given to a particular house, and for which house, under the name given to it, a reputation and good *452will may have been acquired; but a tenant, by giving a particular name to a building which he applies to some particular use, as a sign of the business done at that place, does not thereby make the name a fixture to the building, and transfer it irrevocably to the landlord. In this case, it does not appear that the lessee was under obligation to establish any particular business on the demised premises. Doubtless, he might at any time have discontinued the business of a hotel-keeper, and established in its stead the business of a merchant, and for this purpose have discarded the business name he had used for Ms hotel. And if he could do that, it seems to follow that he might remove from the demised premises, and establish a hotel at another place, and give to it the name he had used at the first locality. This, in effect, is what the plaintiff did. Before surrendering the demised premises, he transferred Ms business, and the name under which it was conducted, to another building, and then surrendered the demised premises and the building, with no special name, to his landlords. He had conducted the business under the name of the “ What Cheer House,” at his new locality, at least from November until January, while the old building remained unoccupied, and before it was opened as a hotel. He had in this time, if he had no other claim, established an exclusive right to the name as the trade mark for his new house. Although, therefore, his claim to protection, so far as Ms right results from -the good will acquired for the name while it was applied exclusively to the demised premises may not be sustainable, he is entitled to protection in the exclusive use of the name as proprietor of the new house.
Order affirmed.